

115 S2889 IS: Medgar Evers Home National Monument Act
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2889IN THE SENATE OF THE UNITED STATESMay 21, 2018Mr. Wicker (for himself, Mrs. Hyde-Smith, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Medgar Evers National Monument in the State of Mississippi, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Medgar Evers Home National Monument Act. 2.DefinitionsIn this Act:
 (1)MonumentThe term Monument means the Medgar Evers Home National Monument established by section 3. (2)Historic districtThe term Historic District means the Medgar Evers Historic District, as included on the National Register of Historic Places, and as generally depicted on the Map.
 (3)MapThe term Map means the map entitled Medgar Evers Home National Monument, numbered 515/142561, and dated February 2018. (4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
 (5)CollegeThe term College means Tougaloo College, a private educational institution located in Tougaloo, Mississippi. 3.Establishment of Medgar Evers Home National Monument (a)Establishment (1)In generalSubject to paragraph (2), there is established the Medgar Evers Home National Monument in the State of Mississippi as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations resources associated with Medgar Evers’ pivotal role in the American Civil Rights Movement.
 (2)ConditionsThe Monument shall not be established until the date on which the Secretary— (A)has entered into a written agreement with the College providing that all parcels within the Medgar Evers Home National Monument boundary as depicted on the Map shall be donated to the United States for inclusion in the Monument to be managed consistently with the purposes of the Monument; and
 (B)has otherwise acquired sufficient land or interests in land within the boundaries of the Monument to constitute a manageable unit.
 (b)BoundariesThe boundaries of Monument shall be the boundaries generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (d)Acquisition of authorityThe Secretary may only acquire any land or interest in land located within the boundary of the Monument by—
 (1)donation; (2)purchase with donated funds; or
 (3)exchange. (e)Administration (1)In generalThe Secretary shall administer the Monument in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System.
					(2)Management plan
 (A)Not later than 3 years after the date on which funds are first made available to the Secretary for this purpose, the Secretary shall prepare a general management plan for the Monument in accordance with section 100502 of title 54, United States Code.
 (B)On completion of the general management plan under subparagraph (A), the Secretary shall submit it to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
					(f)Cooperative agreements
 (1)MonumentThe Secretary shall enter into a cooperative agreement with the College for interpretive and educational programming related to the Monument, and may enter into other cooperative agreements for the purposes of carrying out this Act.
 (2)Historic districtThe Secretary may enter into cooperative agreements with the owner of a nationally significant property within the Historic District, to identify, mark, interpret, improve, restore, and provide technical assistance with respect to the preservation and interpretation of the property.
 (g)No buffer zonesNothing in this Act, the establishment of the Monument, or the management of the Monument shall be construed to create buffer zones outside of the Monument. The fact that an activity or use can be seen, heard, or detected from within the Monument shall not preclude the conduct of that activity or use outside of the Monument.